Exhibit 10.19

MANITOWOC FOODSERVICE, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Director)
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated the _____
day of _________, 20__ (the “Grant Date”), is granted by MANITOWOC FOODSERVICE,
INC. (the “Company”) to [Name of Director], a non-employee director of the
Company (the “Director”), pursuant to the Company’s 2016 Omnibus Incentive Plan
(the “Plan”).
WHEREAS, the Company believes it to be in the best interests of the Company, its
subsidiaries and its shareholders for the Director to obtain or increase the
Director’s equity-based interest in the Company in order that the Director will
have a greater incentive to manage the Company’s affairs in such a way that its
shares may become more valuable.
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) and the Board of Directors have authorized the grant of
restricted stock units (the “Restricted Stock Units”) relating to shares of the
Common Stock of the Company (“Stock”) to the Director, subject to the
restrictions provided herein.
NOW, THEREFORE, in consideration of the promises and of the covenants and
agreements herein set forth, the Company and the Director mutually covenant and
agree as follows:
1.Award of Restricted Stock Units. Subject to the terms and conditions of this
Agreement and the Plan, Director is granted {INSERT NUMBER OF UNITS} Restricted
Stock Units. Capitalized terms used and not defined in this Agreement shall have
the meanings given in the Plan.
2.Restricted Stock Units. Director hereby accepts the Restricted Stock Units
when granted and agrees with respect thereto as follows:
(a)    Vesting Schedule. Except to the extent otherwise provided in the Plan,
[INSERT VESTING PERCENTAGE] of the total Restricted Stock Units will vest on
[INSERT VESTING SCHEDULE], but only if Director is continuously in the service
of the Company or its Affiliates through the applicable vesting date.
(b)    Termination or Service. Upon any termination of service prior to the date
all of the Restricted Stock Units vest, the unvested Restricted Stock Units
shall be treated as provided in the Plan.
3.Settlement of Restricted Stock Units. As soon as practicable after [SETTLEMENT
ON VESTING ALTERNATIVE: the Restricted Stock Units vest, but no later than
two-and-one-half months following the end of the fiscal year in which vesting
occurs] [SETTLEMENT ON TERMINATION ALTERNATIVE: the Director’s separation from
service with the Company (within the meaning of Code Section 409A), but no later
than two-and-one-half months following the date of such separation from service,
subject to any required six-month delay if the Director is a “specified
employee” at the time of such separation from service as contemplated by
Section 18(b) of the Plan], the Company will settle [SETTLEMENT ON VESTING
ALTERNATIVE: such vested] [SETTLEMENT ON TERMINATION ALTERNATIVE: any
then-vested] Restricted Stock Units by [SETTLEMENT IN STOCK ALTERNATIVE: issuing
in the Director’s name certificate(s) or making an appropriate book entry for a
number of shares of Stock equal to the number of such vested Restricted Stock
Units] [SETTLEMENT IN CASH ALTERNATIVE: delivering an amount of cash equal to
the Fair Market Value, determined as of the date of [SETTLEMENT ON VESTING
ALTERNATIVE: vesting] [SETTLEMENT ON TERMINATION ALTERNATIVE: the later of
separation from service or the end of any required six-month delay], of a number
of shares of Stock equal to the number of such vested Restricted Stock Units].
Notwithstanding anything to the contrary in the foregoing, the Company shall not
be required to deliver any fractional share of Stock but may pay, in lieu
thereof, the Fair Market Value of such fractional share of Stock, to the
Director or the Director’s estate, as the case may be.
4.[DIVIDEND EQUIVALENT UNITS ALTERNATIVE: Dividend Equivalent Units. Each
Restricted Stock Unit includes one Dividend Equivalent Unit, pursuant to which
the Director shall be eligible to receive an amount, in the form of [CURRENT
PAYMENT ALTERNATIVE: cash or additional restricted stock units as provided in
Section 4(a) or Section 4(b), equivalent to any dividends or other distributions
paid with respect to a number of shares of Stock equal to the Restricted Stock
Units, so long as the applicable record date occurs before such Restricted Stock
Units are forfeited.
(a)    If the dividend or other distribution that triggers payment under this
Section 4 is in the form of cash, the payment due to the Director under this
Section 4 shall be paid to the Director in cash by no later than the end






--------------------------------------------------------------------------------



of the calendar year in which the dividend or other distribution is paid to
shareholders of the Company or, if later, the 15th day of the third month
following the date the dividends or other distributions are paid to
shareholders.]
[DELAYED PAYMENT IN CASH ALTERNATIVE: cash or additional restricted stock units
as provided in Section 4(a) or Section 4(b), equivalent to any dividends or
other distributions paid with respect to a number of shares of Stock equal to
the Restricted Stock Units, so long as the applicable record date occurs before
such Restricted Stock Units are forfeited and so long as the applicable vesting
conditions are satisfied.
(a)    If the dividend or other distribution that triggers payment under this
Section 4 is in the form of cash, the payment for which the Director is eligible
under this Section 4 shall be subject to the same risk of forfeiture and other
terms of this Agreement as the Restricted Stock Units to which the dividend or
other distribution relates, and shall be paid to the Director in cash (without
interest) at the time such Restricted Stock Units are settled under Section 3.]
[DELAYED PAYMENT IN RSUS ALTERNATIVE: additional restricted stock units as
provided in Section 4(a) or Section 4(b), equivalent to any dividends or other
distributions paid with respect to a number of shares of Stock equal to the
Restricted Stock Units, so long as the applicable record date occurs before such
Restricted Stock Units are forfeited and so long as the applicable vesting
conditions are satisfied.
(a)    If the dividend or other distribution that triggers payment under this
Section 4 is in the form of cash, then the Director shall be credited with
additional restricted stock units equal to (i) the aggregate amount of the
dividends or other distributions paid with respect to a number of shares of
Stock equal to the Restricted Stock Units divided by (ii) the Fair Market Value
per share of Stock on the payment or distribution date. Such additional
restricted stock units shall be deemed Restricted Stock Units subject to the
same risk of forfeiture, time of payment and other terms of this Agreement as
the Restricted Stock Units to which the dividends or other distributions
relate.]
(b)    If the dividend or other distribution that triggers payment under this
Section 4 is in the form of shares of Stock rather than cash, then the Director
shall be credited with additional restricted stock units equal to the number of
shares of Stock that the Director would have received had the Restricted Stock
Units been shares of Stock, and such restricted stock units shall be deemed
Restricted Stock Units subject to the same risk of forfeiture, time of payment
and other terms of this Agreement as the Restricted Stock Units to which the
additional restricted stock units relate.]
[NO DIVIDEND EQUIVALENT UNITS ALTERNATIVE: No Rights as a Shareholder. The
Director shall not be deemed for any purposes to be a shareholder of the Company
with respect to any of the Restricted Stock Units, and accordingly will not be
entitled to receive any dividends, dividend equivalent payments or other
distributions with respect to the Restricted Stock Units.]
5.Transferability. The Restricted Stock Units are subject to the transfer
restrictions set forth in the Plan. After the Restricted Stock Units have been
settled, any shares of Stock issued in settlement of the Restricted Stock Units
shall thereafter be transferable by the Director, subject to the terms of any
shareholder agreement or Company policy then in effect, provided that the
Director agrees for himself and his heirs, legatees and legal representatives,
with respect to all shares of Stock acquired pursuant to this Agreement (or any
shares of Stock issued pursuant to a stock dividend or stock split thereon or
any securities issued in lieu thereof or in substitution or exchange therefor):
(a)    that the Director and the Director’s heirs, legatees and legal
representatives will not sell or otherwise dispose of such shares except
pursuant to a registration statement filed by the Company that has been declared
effective by the Securities and Exchange Commission under the Securities Act of
1933 (the “Act”), or except in a transaction which is determined by counsel to
the Company to be exempt from registration under the Act and any applicable
state securities laws; and
(b)    to execute and deliver to the Company such investment representations and
warranties, and to take such other actions, as counsel for the Company
determines may be necessary or appropriate for compliance with the Act and any
applicable securities laws.
6.Withholding of Tax. To the extent that the receipt of the Restricted Stock
Units or the vesting or settlement thereof gives rise to a withholding
obligation on the part of the Company or its affiliates under applicable
foreign, federal, state or local income tax law or regulations, then:
(a)    If the event giving rise to the withholding obligation occurs when the
Restricted Stock Units are being settled in cash, the Company shall withhold or
cause to be withheld from the cash payment such amount of money as may be
required to meet such withholding obligation under applicable tax laws or
regulations.






--------------------------------------------------------------------------------



(b)    If the event giving rise to the withholding obligation occurs under
circumstances other than those described in Section 6(a), the Director or the
Director’s heir(s) shall deliver to the Company or its affiliate at the time
such obligation arises such amount of money as the Company or its affiliate may
require to meet its withholding obligation under applicable tax laws or
regulations, and, if the Director or the Director’s heir(s) fail(s) to do so,
the Company and its affiliates are authorized to withhold from any remuneration
then or thereafter payable to Director or the Director’s heir(s) any tax
required to be withheld in connection with the Restricted Stock Units.
Notwithstanding anything to the contrary in the foregoing, the Company may in
its discretion arrange for alternative means for the Director to satisfy any tax
obligations arising in connection with the Restricted Stock Units pursuant to
the terms of the Plan.
7.Interpretation. As a condition of the granting of the Restricted Stock Units,
the Director agrees for himself and his legal representatives, that any dispute
or disagreement which may arise under or as a result of or pursuant to this
Agreement shall be determined by the Committee in its sole discretion, and any
interpretation by the Committee of the terms of this Agreement shall be final,
binding and conclusive.
8.Successors and Assigns. This Agreement shall be binding upon, and inure to the
benefit of, the Company its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. This Agreement
shall be binding upon, and inure to the benefit of the Director, the Director’s
legal representatives and heirs. This Agreement may not be assigned by the
Director, and any attempted assignment shall be null and void and of no legal
effect.
9.Amendment or Modification. Except as otherwise provided herein, no term or
provision of this Agreement may be modified or amended except as provided in
Section 15 of the Plan.
10.Governing Law. This Agreement shall be governed by the internal laws of the
state of Delaware as to all matters, including but not limited to matters of
validity, construction, effect, performance and remedies. Any legal action or
proceeding with respect to the Plan or this Agreement may only be brought and
determined in a court sitting in the state of Florida. The Company may require
that the action or proceeding be determined in a bench trial.
ALL PARTIES ACKNOWLEDGE THAT THE RESTRICTED STOCK UNITS ARE GRANTED UNDER AND
PURSUANT TO THE PLAN, WHICH SHALL GOVERN ALL RIGHTS, INTERESTS, OBLIGATIONS, AND
UNDERTAKINGS OF BOTH THE COMPANY AND THE DIRECTOR. IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS
AGREEMENT, THE PROVISIONS OF THE PLAN SHALL CONTROL.
11.Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.
12.Unfunded Promise to Pay. The Restricted Stock Units constitute a mere promise
by the Company to make specified payments in the future if such benefits come
due under this Agreement. The Director will have the status of a general
unsecured creditor of the Company with respect to any vested Restricted Stock
Units.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Director has hereunto affixed the Director’s
hand as of the day and year first above written.
THE COMPANY:


MANITOWOC FOODSERVICE, INC.




By:                        


Name:                        


Title:                        


THE DIRECTOR:



[Name of Director]






